UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-1535


MILTON D. THORPE,

                Plaintiff - Appellant,

          v.

MECHANICSVILLE CONCRETE, LLC, d/b/a Powhatan Ready Mix,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:10-cv-00797-JRS-DJN)


Submitted:   March 18, 2013                 Decided:   April 5, 2013


Before DUNCAN, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Milton D. Thorpe, Appellant Pro Se. Lynn Forgrieve Jacob, James
Nelson Wilkinson, WILLIAMS MULLEN, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Milton D. Thorpe appeals the district court’s order

granting summary judgment to Defendant in his civil action under

the Civil Rights Act of 1866, 14 Stat. 27, Title VII of Civil

Rights Act of 1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17

(West 2003 & Supp. 2012), and 42 U.S.C. § 1981a (2006).               We have

reviewed the record and find no reversible error.               Accordingly,

we   affirm    for     the   reasons   stated   by   the   district    court.

Thorpe v. Mechanicsville Concrete, LLC, No. 3:10-cv-00797-JRS-

DJN (E.D. Va. Mar. 26, 2012).                We deny Thorpe’s motion for

appointment of counsel and dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before    this   court   and   argument   would   not   aid   the

decisional process.

                                                                      AFFIRMED




                                       2